Citation Nr: 0318543	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-09 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to November 23, 1999, 
for an award of Dependency and Indemnity Compensation (DIC) 
based on the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's daughter


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to August 
1962.  The veteran died in February 1996.  The appellant is 
his widowed spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Winston-
Salem, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

A November 23, 1999, application for DIC benefits was the 
earliest communication from the appellant that may reasonably 
be construed as a claim for DIC benefits.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
November 23, 1999, for the award of DIC benefits based on 
service connection for the cause of the veteran's death have 
not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 
38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran died on February [redacted], 1996; the cause of death 
listed on his death certificate is a gunshot wound to the 
chest.  Service connection at that time had been established 
for the residuals of a fracture to the left femur with 
fibrous of the left knee, evaluated at that time as 
30 percent disabling, chronic lumbosacral strain secondary to 
a pelvic tilt with shortening of his left leg, evaluated at 
the time as 10 percent disabling, and three noncompensable 
disorders, including osteomyelitis of the left femur.  The 
combined disability evaluation was 40 percent.  

In a communication received by the RO in March 1996, the 
veteran's widow requested a copy of the veteran's DD-214.  
The appellant stated that this was badly needed to file for 
"death benefits, funeral expenses, etc., etc."  In an April 
1996 response, the RO stated that they did not have a copy of 
the veteran's DD-214 but she could receive a certified copy 
of the original DD-214 by returning an enclosed document to 
the address cited.  

In May 1996, the RO received an Application for Burial 
Benefits (VA Form 21-530).  On this form, the appropriate box 
was checked to indicate that the appellant was not claiming 
that the cause of the veteran's death was due to service.  
The VA Form 21-530 was signed by the appellant.  Submitted 
with this form was a copy of the veteran's death certificate 
showing that the immediate cause of death was by a gunshot 
wound to the chest.  The death certificated listed other 
significant conditions contributing to death but not 
resulting in the underlying cause as chronic illness, 
including osteomyelitis and depression.  

In a June 1996 communication, the RO informed the appellant 
that they had paid the appellant's funeral home $450 for 
burial services.  The RO also stated that the evidence did 
not show that the veteran's death resulted from a service-
connected disease or injury.  No response was received from 
the appellant regarding the June 1996 communication.  

On November 23, 1999, the received a claim from the appellant 
for DIC benefits.  Included with this statement was a 
November 1999 report from the veteran's treating physician 
indicating that the veteran's osteomyelitis and constant pain 
had caused a severe state of depression that ended with him 
taking his own life.

In a March 2000 rating determination, service connection for 
the cause of the veteran's death was granted.  This award was 
granted effective November 23, 1999, the date the RO received 
her application for DIC benefits.  

In February 2001, the RO received an amended application for 
burial benefits.  In one statement, an individual 
representing the funeral home reported that the appellant had 
signed a blank VA Form 21-530 on March 1, 1996.  In another 
statement, the same individual reported that as a rule the 
funeral home never checks the block on any form without first 
asking or consulting with the family member.  The amended 
application for burial benefits, dated February 2001, 
indicates that the appellant was claiming service connection 
for the cause of the veteran's death.  

In May 2001, it was contended by the appellant that the VA 
never received her application for VA benefits in February 
1996.  She indicates that she did not have a copy of this 
first application.  In her October 2001 substantive appeal, 
it was contended that the widow applied for DIC benefits 
within three months after the veteran's death.  

At a hearing held before the undersigned in October 2001, it 
was contended that the application for VA benefits filed by 
the appellant shortly after the veteran's death was either 
lost, misplaced, or the Post Office did not deliver it.  It 
was indicated that after the veteran's death the funeral home 
had the appellant sign a blank application for VA benefits 
and that they checked off the box indicating that the 
veteran's death was not related to service.  It was also 
noted that the appellant had undergone several major 
surgeries during this period of time making it impossible for 
her to concentrate on her claim for VA benefits.  It was 
indicated that after she sent this information to the VA, she 
never followed-up with the VA regarding this claim for VA 
benefits.  

II.  Veterans Claims Assistance Act of 2000 

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes all available pertinent records.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Moreover, with the letters from the VA to the appellant, the 
statement of the case, and the appellant's testimony before 
the Board, the appellant was effectively furnished notice of 
the types of evidence necessary to substantiate her claim as 
well as the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board has considered the issue of whether the notice to 
the appellant of the VCAA is sufficient in light of the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In Disabled American 
Veterans, it was found that the VA regulation permitting the 
Board to provide the claimant with notice that additional 
information or evidence is necessary to evaluate the claim 
and provide "no less than 30 days to respond to this" was 
contrary to the statute giving the claimant one year from the 
date of notice to provide such additional information or 
evidence.  The Federal Circuit cited 38 U.S.C.A. § 5103(b) 
and 38 C.F.R. § 19.9(a)(2)(ii).  In March 2003, the appellant 
was provided 30 days from the date of this letter to respond.  
However, given the unique circumstances of this case, the 
Board believes it can proceed with the adjudication of the 
appellant's claim.

In this case, in testimony before the undersigned, the 
appellant testified that she had no additional evidence to 
submit.  It is important to note that the critical issue in 
this case is whether the appellant submitted an application 
for DIC benefits within several months after the veteran's 
death and little more.  The appellant has stated that she did 
not keep a copy of this application and, most importantly, 
that she has no additional evidence to submit in support of 
this case.  Based on the appellant's own testimony, the Board 
finds no basis to wait one year prior to a full adjudication 
of this claim.  Such a delay in the adjudication of this 
case, or a remand of this case to the RO in order to have the 
RO resubmit this notice to the appellant, would serve 
absolutely no constructive purpose and only delay the 
adjudication of this case.  As noted by the Federal Circuit, 
under 38 U.S.C.A. § 5103(a), when the VA receives a complete 
or substantially complete application for benefits, it must 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
Board finds no additional information not previously provided 
to the VA that is necessary to substantiate this case.  The 
appellant has provided detailed argument in support of her 
claim and, most importantly, has indicated that no additional 
evidence in support of her case is available.  

The Court has concluded that the VCAA is not applicable where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his or her claim and that 
no additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The VA has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  
Accordingly, the Board will proceed with the adjudication of 
the appellant's claim.

III.  Analysis

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary 
........must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary.  38 U.S.C.A. § 5101(a).  

The appellant contends that she submitted an application for 
DIC benefits within one year of the veteran's death.  The RO 
never received this application for benefits.  Further, it 
received information within one year of the veteran's death 
indicating that the appellant was not seeking service 
connection for the cause of the veteran's death.  In notices 
to both the appellant and the funeral home dated June 1996, 
it was indicated that the evidence did not show that the 
veteran's death resulted from a service-connected disease or 
injury.  Accordingly, the payment was based on a "nonservice-
connected death."  The appellant did not respond to the fact 
that the RO had cited the veteran's death as "nonservice 
connected" until November 23, 1999.  

38 U.S.C.A. §§ 5101 and 5110 mandate that a claim must be 
specific, and that the effective date of an award shall not 
be earlier than the date of receipt of the claim (emphasis 
added).  Here, despite the appellant's contentions, the 
record shows that the first communication from the appellant 
received by the RO specifying a claim of service connection 
for DIC benefits was November 23, 1999.  While the Board 
acknowledges the appellant's contention and hearing testimony 
by both the appellant and her daughter that a claim for DIC 
benefits was filed within one year of the veteran's death, 
there is simply no supporting evidence in the claims file 
that VA never received that application. Moreover, letters 
from the RO to the appellant and the veteran's funeral home 
in June 1996 clearly indicate the RO's belief that the 
veteran's death was "nonservice connected" and that the 
appellant had not filed such a claim.  The appellant did not 
call the RO to check on her application for VA benefits and 
there is no indication of a lost record within the veteran's 
claims folder, which appears entirely complete and well 
organized.  VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed with the VA.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998); Talbert v. Brown, 
7 Vet. App. 352, 356-57 (1995).  There is no provision in the 
law for awarding an earlier effective date based on the 
appellant's assertion that she filed a claim for benefits 
that was never received by the VA.  

The record does not include any communication from the 
appellant received prior to November 23, 1999, that may 
reasonably be construed as an indication she was seeking DIC 
benefits.  The Board notes that the March 1996 claim for 
burial benefits was accompanied by a death certificate which 
listed osteomyelitis as a contributing cause of death.  The 
veteran was service-connected for this disorder during his 
lifetime.  However, in view of the fact that the burial claim 
expressly indicated that a claim was not being advanced based 
on cause of death, it cannot be said that there was any 
implied claim for cause of death by reference to the death 
certificate.    

While the Board understands the appellant's assertions, the 
preponderance of the evidence is against a finding that any 
communication expressing a desire to claim DIC benefits based 
on the cause of the veteran's death was received at the RO 
prior to November 23, 1999.  It follows that the provisions 
of 38 U.S.C.A. § 5107(b) are not for application.


ORDER

An earlier effective date earlier than November 23, 1999, for 
the award of DIC compensation is denied.



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

